 

EXHIBIT 10.3

WEIGHT WATCHERS INTERNATIONAL, INC.

TERM SHEET FOR

EMPLOYEE PERFORMANCE STOCK UNIT AWARDS

FOR GOOD AND VALUABLE CONSIDERATION, Weight Watchers International, Inc., a
Virginia corporation (the “Company”), hereby grants to the employee identified
below (the “Employee”) the target number of Performance Stock Units specified
below which are ultimately payable (to the extent vested) in shares of Common
Stock of the Company (the “PSU Award”). The PSU Award is granted upon the terms,
and subject to the conditions, set forth in this Term
Sheet,  the  Company’s  stock  incentive  plan  specified  below  (as  amended  and  restated,  the
“Plan”), and the Terms and Conditions for Employee Performance Stock Unit Awards
promulgated under such Plan and as attached hereto (the “Terms and Conditions”),
each hereby incorporated herein by this reference and each as amended from time
to time (capitalized terms not otherwise defined herein shall have the same
meanings ascribed to them in the Terms and Conditions or the Plan).

 

Key Terms and Conditions

Name of Employee:

Mindy Grossman

Grant Date:

[   ]

Plan:

Second Amended and Restated Weight

Watchers International, Inc. 2014 Stock

Incentive Plan

Target Number of Performance Stock Units:

[   ]

Scheduled Vesting Date:

[   ]

Performance Period:

[   ]

 

Vesting Schedule

1.Time-Vesting Service Condition.  The PSU Award shall only vest upon (a)
satisfaction of the Time-Vesting Service Condition or (b) the occurrence of an
event detailed in Paragraph 3 below which deems the Time-Vesting Service
Condition satisfied.

2.Performance Criteria.

(a)Performance Conditions.  Subject to the Employee meeting the Time-Vesting
Service Condition, and the Company achieving the Performance Vesting Condition,
the applicable number of PSUs (determined based on the applicable Achievement
Percentage), if any, shall vest. All determinations with respect to the
Company’s Adjusted Operating Income (and Adjusted Revenue, if applicable)
performance in Fiscal Year [   ]shall be made by the Committee and the
Performance Vesting Condition shall not be achieved and the PSUs shall not be
eligible to vest until the Committee certifies that such Performance Vesting
Condition has been met.

 

--------------------------------------------------------------------------------

 

(b)Adjusted Operating Income and Adjusted Revenue Achievement. The total number
of PSUs (rounded down to the nearest whole PSU) that shall be subject to vesting
shall be equal to (x) the target number of PSUs granted hereunder multiplied by
(y) the applicable Achievement Percentage, determined as follows:

 

Level of Achievement

Adjusted Operating Income

Achievement Percentage

Below Threshold

[   ]

[   ]

Threshold

[   ]

[   ]

Target

[   ]

[   ]

Maximum

[   ]

[   ]

 

If, in addition to achieving an amount of Adjusted Operating Income in Fiscal
Year [   ] equal to [   ] of the Operating Income Target Amount, the Company
also achieves an amount of Adjusted Revenue in Fiscal Year [   ] equal to [  ]
of the Revenue Target Amount, then the Employee may achieve an achievement
percentage in excess of [   ] up to [   ] as set forth below in the following
table:

 

Level of Achievement

Adjusted Operating Income

Achievement Percentage

Potential if Revenue

Target is Achieved

[   ]

[   ]

 

3.Termination of Employment. Except as set forth herein, upon a termination of
employment, the Employee shall be treated in accordance with the Terms and
Conditions. Notwithstanding anything to the contrary in the Terms and
Conditions, in the event of (i) the Employee’s death or Disability prior to the
Scheduled Vesting Date or (ii) Employee’s termination of employment described in
Section 3(a) of the Continuity Agreement, the Time- Vesting Service Condition
shall be deemed immediately satisfied and the Performance Vesting Condition
shall be deemed satisfied at target level performance; provided, however, that
if the applicable qualifying termination of employment occurs following the end
of the Performance Period, then the Performance Vesting Condition shall be
deemed satisfied based on the actual Achievement Percentage for the Performance
Period.

4.Definitions. For the purposes of this Term Sheet:

(a)“Achievement Percentage” means the percentage multiplier specified above with
respect to the “Below Threshold,” “Threshold,” “Target,” “Maximum” and
“Potential if Revenue Target is Achieved” levels for the Adjusted Operating
Income performance, or a percentage (percentage of achievement of Operating
Income Target Amount rounded to the nearest whole percentage number) determined
using linear interpolation if actual Adjusted Operating Income performance falls
between any two levels or ranges, as applicable.  Notwithstanding the foregoing,
in the event that actual Adjusted Operating Income performance does not meet the
“Threshold” level, the “Achievement Percentage” shall be zero.  Additionally,
the Revenue Target Amount is either achieved at [   ] or not achieved at all
based on Adjusted Revenue performance in Fiscal Year [   ].

 

--------------------------------------------------------------------------------

 

(b)“Adjusted Operating Income” means the Company’s operating income as reported
in (or otherwise calculated in a manner consistent with) the Company’s Form 10-K
as filed with the Securities and Exchange Commission, adjusted to exclude the
impact of (i) changes in accounting principles, (ii) any material acquisition,
divestiture or capital structure transaction, (iii) any impairment or similar
charges, (iv) any material impact of foreign currency exchange rates, (v) any
material regulatory matter or litigation in which the Company (or its related
entities) is a defendant and (vi) other similar material events or matters which
impact the Company’s reported financials as determined by the Committee in its
reasonable discretion.

(c)“Adjusted Revenue” means the Company’s revenue as reported in (or otherwise
calculated in a manner consistent with) the Company’s Form 10-K as filed with
the Securities and Exchange Commission, adjusted to exclude the impact of (i)
changes in accounting principles, (ii) any material acquisition, divestiture or
capital structure transaction, (iii) any impairment or similar charges, (iv) any
material impact of foreign currency exchange rates, (v) any material regulatory
matter or litigation in which the Company (or its related entities) is a
defendant and (vi) other similar material events or matters which impact the
Company’s reported financials as determined by the Committee in its reasonable
discretion.

(d)“Performance Vesting Condition” means the achievement of an amount of
Adjusted Operating Income for Fiscal Year [   ], as determined under this Term
Sheet, equal to or in excess of [   ] of the Operating Income Target Amount.

(e)“Time-Vesting Service Condition” means the Employee’s continued employment
with the Company or its Affiliates through the Scheduled Vesting Date identified
above. of [   ].

(f)“Operating Income Target Amount” means operating income for Fiscal Year [   ]

(g)“Revenue Target Amount” means revenue for Fiscal Year [   ] of [  ].

*     *     *

By accepting this Term Sheet, the Employee acknowledges that he or she has
received and read, and agrees that the Performance Stock Units granted herein
are awarded pursuant to the Plan, are subject to and qualified in their entirety
by this Term Sheet, the Plan, and the Terms and Conditions, and shall be subject
to the terms and conditions of this Term Sheet, the Plan and the Terms and
Conditions.  Additionally, the Employee acknowledges and agrees that any right
to acceleration or other benefit with respect to the PSU Award under any other
written agreement by and between the Employee and the Company or any of its
Affiliates, as may be amended from time to time (collectively, “Other
Agreements”), is hereby governed by Paragraph 3 above, as may be amended in
accordance with the terms of this Term Sheet, with respect to the number of
shares of Common Stock to be vested pursuant to such right notwithstanding any
term or condition set forth in the Other Agreements.

 

--------------------------------------------------------------------------------

 

If the Employee does not sign and return this Term Sheet by [     ], this PSU
Award shall be forfeited and shall be of no further force and effect.

WEIGHT WATCHERS INTERNATIONAL, INC.

 

By:

 

 

 

 

Name:  

Kimberly Samon

 

Employee Signature

 

 

Title: Chief Human Resources Officer

 

Mindy Grossman

 

 

 

 

 

--------------------------------------------------------------------------------

 

WEIGHT WATCHERS INTERNATIONAL, INC.

TERMS AND CONDITIONS FOR EMPLOYEE

PERFORMANCE STOCK UNIT AWARDS

Weight Watchers International, Inc., a Virginia corporation (the “Company”),
grants to the Employee who is identified on the Term Sheet for Employee
Performance Stock Unit Awards provided to the Employee herewith (the “Term
Sheet”) the Performance Stock Units specified in the Term Sheet, upon the terms
and subject to the conditions set forth in (i) the Term Sheet, (ii) the Company
stock incentive plan specified in the Term Sheet (the “Plan”) and (iii) these
Terms and Conditions for Employee Performance Stock Unit Awards promulgated
under such Plan (these “Terms and Conditions”), each hereby incorporated herein
by this reference and each as amended from time to time.

ARTICLE I

DEFINITIONS

Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Term Sheet or the Plan.

Section 1.1 – Cause

“Cause” shall be as defined in the Employment Agreement.

Section 1.2 – Change in Control

Notwithstanding the definition in the Plan, “Change in Control” shall be deemed
to have the same meaning as in the Continuity Agreement.

Section 1.3 – Code

“Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 1.4 - Committee

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

Section 1.5 – Common Stock

“Common Stock” shall mean the common stock, no par value per share, of the
Company.

Section 1.6 – Company

“Company” shall mean Weight Watchers International, Inc.

 

 

 

--------------------------------------------------------------------------------

 

Section 1.7 –Continuity Agreement

“Continuity Agreement” shall mean that Continuity Agreement between the Company
and Employee entered into as of April 21, 2017, as it may be amended from time
to time.

Section 1.8 - Disability

“Disability” shall be as defined in the Employment Agreement.

Section 1.9 – Employment Agreement

“Employment Agreement” shall mean that Employment Agreement between the Company
and Employee entered into as of April 21, 2017, as may be amended from time to
time.

Section 1.10 – Good Reason

“Good Reason” shall be as defined in the Employment Agreement.

Section 1.11 - Grant Date

“Grant Date” shall mean the date specified on the Term Sheet on which the PSU
Award was granted.

Section 1.12 - Performance Stock Units

A “Performance Stock Unit” represents the right to receive, upon satisfaction of
the vesting conditions set forth herein, one share of Common Stock.

Section 1.13 – Plan

“Plan” shall mean the Company’s stock incentive plan specified on the Term
Sheet.

Section 1.14 – PSU Vesting Date

“PSU Vesting Date” shall mean the date upon which both the Time- Vesting Service
Condition and the Performance Vesting Condition applicable to the PSU Award have
been satisfied.

Section 1.15 - Secretary

“Secretary” shall mean the Secretary of the Company.

2

--------------------------------------------------------------------------------

 

ARTICLE II

GRANT OF PSU AWARD

Section 2.1 - Grant of Performance Stock Units

On and as of the Grant Date, the Company irrevocably grants to the Employee the
target number of Performance Stock Units specified on the Term Sheet, upon the
terms and conditions set forth in the Term Sheet and these Terms and
Conditions.  The Performance Stock Units shall vest and become non-forfeitable
in accordance with Article III hereof.

Section 2.2 – Employment Agent

This PSU Award is made as required by Section 4 of the Employment
Agreement.  Nothing in the Term Sheet, in these Terms and Conditions or in the
Plan shall confer upon the Employee any right to continue in the employment of
the Company or its Affiliates, or shall interfere with or restrict in any way
the rights of the Company or its Affiliates, which are hereby expressly
reserved, to terminate the employment of the Employee at any time for any reason
whatsoever, with or without Cause (subject to the terms of the Employment
Agreement).  Employee hereby acknowledges and agrees that neither the Company
nor its Affiliates nor any other Person has made any representations or promises
whatsoever to the Employee concerning the Employee’s employment or continued
employment by the Company or its Affiliates, subject to the terms of the
Employment Agreement.

Section 2.3 - Adjustments

Subject to the provisions of the Plan, in the event that the outstanding shares
of the Common Stock subject to a PSU Award are, from time to time, changed into
or exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of a merger, consolidation,
recapitalization, change of control, reclassification, stock split, spin-off,
stock dividend, combination of shares, or otherwise, the Committee shall make an
appropriate and equitable adjustment in the number and kind of shares or other
consideration as to which such PSU Award shall be converted.  Any such
adjustment made by the Committee in its good faith discretion and in accordance
with the provisions of the Plan shall be final and binding upon the Employee,
the Company and all other interested persons.  To the extent that any PSU Award
is not continued, assumed or substituted for options, performance stock units or
any other form of equity of a surviving entity in connection with one of the
foregoing events, it shall become fully vested immediately prior to the event.

3

--------------------------------------------------------------------------------

 

ARTICLE III

VESTING

Section 3.1 - Commencement of Vesting

Unless otherwise provided in the Term Sheet, these Terms and Conditions or the
Plan, so long as the Employee continues to be employed by the Company or its
Affiliates, the Performance Stock Units shall vest on the dates specified on,
and to the extent provided by, the vesting schedule set forth on the Term Sheet
(subject to Section 3.2 below).

Section 3.2 - Expiration of Performance Stock Units

Unless otherwise provided in the Term Sheet, the Employee shall cease any
additional vesting in his or her Performance Stock Units upon any termination of
his or her employment and the unvested portion of the Performance Stock Units
shall be cancelled without payment therefor upon any termination of his or her
employment.

ARTICLE IV

STOCKHOLDER RIGHTS

Section 4.1 - Conditions to Issuance of Stock Certificates

The shares of Common Stock deliverable upon the vesting of the Performance Stock
Units, or any portion thereof, shall be fully paid and nonassessable. The
Company shall not be required to deliver any certificate or certificates for
shares of stock upon the vesting of any Performance Stock Units, or any portion
thereof, prior to fulfillment of all of the following conditions:

(a)The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(b)The lapse of such reasonable period of time following the vesting of the
Performance Stock Units as the Committee may from time to time establish for
reasons of administrative convenience.

Section 4.2 - Rights as Stockholder

(a)PSU Rights.  Unless otherwise set forth herein, the Employee shall receive,
as soon as practicable after the PSU Vesting Date (but in no event later than
ten (10) business days following the PSU Vesting Date), one share of Common
Stock for each vested Performance Stock Unit that the Employee holds
hereunder.  Certificates for the Common Stock shall be delivered to the Employee
or to the Employee’s legal guardian or representative (or if such Common Stock
is evidenced by uncertificated securities registered or recorded in records
maintained by or on behalf of the Company in the name of a clearing agency, the
Company will cause the Common Stock to be entered in the records of such
clearing agency as owned by the

4

--------------------------------------------------------------------------------

 

Employee).  It shall be a condition of the obligation of the Company upon
delivery of Common Stock to the Employee pursuant this Section 4.2 that the
Employee pay to the Company such amount as may be requested by the Company for
the purpose of satisfying any liability for any federal, state or local income
or other taxes required by law to be withheld with respect to such Common
Stock.  Minimum required withholding shall be satisfied by the Company
withholding Common Stock otherwise deliverable to the Employee hereunder.  Until
the PSU Vesting Date, a holder of a Performance Stock Unit shall not be, nor
have any of the rights or privileges of, a stockholder of the Company.

(b)Dividend Equivalents for PSU Award.  With respect to each cash dividend or
distribution (if any) paid with respect to Common Stock to holders of record on
and after the Grant Date but before the PSU Vesting Date, the Company shall
maintain a notional account (the “Account”) for the benefit of the Employee, in
which the Company shall record the amount of each such cash dividend or
distribution (if any) to which the Employee would have been entitled if the
Employee had held the same number of shares of Common Stock equal to the target
number of Performance Stock Units granted pursuant to the Term Sheet and these
Terms and Conditions.  As soon as practicable after the PSU Vesting Date (but in
no event later than ten (10) business days following the PSU Vesting Date), the
Employee shall, in the discretion of the Company (with respect to the form of
payment), be paid an amount equal to the balance of the Account multiplied by
the Achievement Percentage (as defined in the Term Sheet) (such product, if any,
the “Vested Amount”) in (a) cash or (b) a number of shares of Common Stock equal
to the quotient of (i) the Vested Amount, divided by (ii) the Fair Market Value,
on the PSU Vesting Date, of one share of Common Stock.  In the event the Vested
Amount is paid in shares of Common Stock, if the calculation set forth in the
preceding sentence results in fractional shares, the Company shall round such
number of shares to the nearest whole number; provided, that if such number is
rounded down, the Company shall pay to the Employee an amount in cash equal to
the fractional shares based on the Fair Market Value thereof.  In the event the
Employee’s employment is terminated for any reason (other than a termination
that results in the acceleration of vesting of PSUs) prior to the PSU Vesting
Date, the Employee shall forfeit all amounts maintained in the Account without
consideration therefor.

(c)Delay of Receipt. Notwithstanding the foregoing, in the event that Employee
would be required to make a filing under the Hart-Scott-Rodino Act in connection
with receipt of Common Stock, the applicable time period(s) shall be
appropriately extended to permit such filing and subsequent receipt of Common
Stock (and associated Account) but not beyond March 15th in the year following
the year in which the PSU Vesting Date occurs.

(d)Limitation on Obligations.  The Company’s obligation with respect to the
Performance Stock Units granted hereunder is limited solely to the delivery to
the Employee of shares of Common Stock on the date when such shares are due to
be delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation (except as set forth in Section 4.2(b)
hereof).  This PSU Award shall not be secured by any specific assets of the
Company or any of its Affiliates, nor shall any assets of the Company or any of
its Affiliates be designated as attributable or allocated to the satisfaction of
the Company’s obligations under the Term Sheet, these Terms and Conditions or
the Plan.

5

--------------------------------------------------------------------------------

 

(e)Tax Advice.  The Employee is hereby advised to seek his or her own tax
counsel regarding the taxation of an award of Performance Stock Units made
hereunder.

ARTICLE V

THE COMPANY’S REPRESENTATIONS AND WARRANTIES

Section 5.1 - Authorization

The Company represents and warrants to the Employee that (i) the Term Sheet and
these Terms and Conditions has been duly authorized, executed and delivered by
the Company, and (ii) upon the vesting of Performance Stock Units (or any
portion thereof), the Common Stock, when issued and delivered in accordance with
the terms hereof, will be duly and validly issued, fully paid and nonassessable.

Section 5.2 - Registration

The Common Stock are registered on a Form S-8 Registration Statement or any
successor to Form S-8 to the extent that such registration is then available
with respect to such Common Stock, and the Company will file the reports
required to be filed by it under the 1933 Act and the Securities Exchange Act of
1934, as amended (the “Act”), and the rules and regulations adopted by the SEC
thereunder, to the extent required from time to time to enable the Employee to
sell his or her shares of Stock without registration under the 1933 Act within
the limitations of the exemptions provided by (A) Rule 144 under the 1933 Act,
as such rule may be amended from time to time, or (B) any similar rule or
regulation hereafter adopted by the SEC.

ARTICLE VI

MISCELLANEOUS

Section 6.1 - Administration

The Committee shall have the power to interpret the Plan, the Term Sheet and
these Terms and Conditions and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Company and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Performance
Stock Units.  In its absolute discretion, the Board of Directors of the Company
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan, the Term Sheet and these Terms and Conditions.
Notwithstanding anything else herein or the Plan, interpretation of the terms
Cause, Good Reason and Disability shall be made in accordance with the
procedures and dispute resolutions provisions of the Employment Agreement and
that of Change in Control in accordance with the procedures and dispute
resolutions provisions of the Continuity Agreement.

6

--------------------------------------------------------------------------------

 

Section 6.2 - Shares to Be Reserved

The Company shall at all times during the term of the PSU Award reserve and keep
available such number of shares of Common Stock as will be sufficient to satisfy
the requirements of the Term Sheet and these Terms and Conditions.

Section 6.3 - Recapitalizations, etc.

The provisions of the Term Sheet and these Terms and Conditions shall apply, to
the full extent set forth herein with respect to the PSU Award, to any and all
shares of capital stock of the Company or any capital stock, partnership units
or any other security evidencing ownership interests in any successor or assign
of the Company or its Affiliates (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for, or
substitution of the PSU Award, by reason of any stock dividend, split, reverse
split, combination, recapitalization, liquidation, reclassification, merger,
consolidation or otherwise.

Section 6.4 - State Securities Laws

The Company hereby agrees to use its best efforts to comply with all state
securities or “blue sky” laws which might be applicable to the issuance of the
shares underlying the Performance Stock Units to the Employee.

Section 6.5 - Binding Effect

The provisions of the Term Sheet and these Terms and Conditions shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns.  In the case of a transferee
permitted under the Term Sheet and these Terms and Conditions, such transferee
shall be deemed the Employee hereunder; provided, however, that no transferee
shall derive any rights under the Term Sheet and these Terms and Conditions
unless and until such transferee has delivered to the Company a Joinder (in the
form attached hereto as Exhibit A) and becomes bound by the terms of the Term
Sheet and these Terms and Conditions.

Section 6.6 - Miscellaneous

In the Term Sheet and these Terms and Conditions, (i) all references to
“dollars” or “$” are to United States dollars and (ii) the word “or” is not
exclusive.  If any provision of the Term Sheet and these Terms and Conditions
shall be declared illegal, void or unenforceable by any court of competent
jurisdiction, the other provisions shall not be affected, but shall remain in
full force and effect.

Section 6.7 - Notices

Any notice to be given under the terms of the Term Sheet and these Terms and
Conditions to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Employee shall be addressed to him
or her at the address given on the Term Sheet.  By a notice given pursuant to
this Section 6.7, either party may hereafter designate

7

--------------------------------------------------------------------------------

 

a different address for notices to be given to him or her.  Any notice which is
required to be given to the Employee shall, if the Employee is then deceased, be
given to the Employee's personal representative if such representative has
previously informed the Company of his or her status and address by written
notice under this Section 6.7.  Any notice shall have been deemed duly given
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

Section 6.8 - Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Term Sheet and these Terms and
Conditions.

Section 6.9 - Applicability of Plan

The Common Stock issued to the Employee upon the vesting of the Performance
Stock Units shall be subject to all of the terms and provisions of the Plan, to
the extent applicable to the vesting of the Performance Stock Units (or any
portion thereof).  In the event of any conflict between the Term Sheet and these
Terms and Conditions, these Terms and Conditions shall control.  In the event of
any conflict between the Term Sheet, these Terms and Conditions and the Plan,
the Term Sheet or Terms and Conditions shall control.

Section 6.10 – Restrictive Covenants

In consideration of the Company entering into the Term Sheet and these Terms and
Conditions with the Employee, the Employee reaffirms the restrictive covenants
set forth in Section 8 of the Employment Agreement.

Section 6.11 - Amendment

The Term Sheet and these Terms and Conditions may be amended only by a writing
executed by the parties hereto which specifically states that it is amending the
Term Sheet or these Terms and Conditions, as applicable.

Section 6.12 - Governing Law

The Term Sheet and these Terms and Conditions shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

Section 6.13 – Jurisdiction

The parties to the Term Sheet and these Terms and Conditions agree that
jurisdiction and venue in any action brought by any party hereto pursuant to the
Term Sheet and these Terms and Conditions shall properly lie and shall be
brought in any federal or state court located in the Borough of Manhattan, City
and State of New York. By execution and delivery of Term Sheet and these Terms
and Conditions, each party hereto irrevocably submits to the jurisdiction of
such courts for itself, himself or herself and in respect of its, his or her
property with respect to such action.  The parties hereto irrevocably agree that
venue would be proper in

8

--------------------------------------------------------------------------------

 

such court, and hereby irrevocably waive any objection that such court is an
improper or inconvenient forum for the resolution of such action.

Section 6.14 - Pronouns

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

Section 6.15 – Counterparts

The Term Sheet and these Terms and Conditions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

Section 6.16 – Code Section 409A

If any payment of money, delivery of shares of Common Stock or other benefits
due to the Employee hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payment, delivery of shares
of Common Stock or other benefits shall be deferred if deferral will make such
payment, delivery of shares of Common Stock or other benefits compliant under
Section 409A of the Code, otherwise such payment, delivery of shares of Common
Stock or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Company and reasonably acceptable to the Employee,
that does not cause such an accelerated or additional tax.

 

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

JOINDER

By execution of this Joinder, the undersigned agrees to become a party to that
certain Term Sheet for Employee Performance Stock Unit Awards and that certain
Terms and Conditions for Employee Performance Stock Unit Awards, effective as of
___________________ (collectively, the “Agreement”), among WEIGHT WATCHERS
INTERNATIONAL, INC. (the “Company”) and _____________________(the
“Employee”).  By execution of this Joinder, the undersigned shall have all the
rights, and shall observe all the obligations, applicable to the Employee
(except as otherwise set forth in the Agreement), and to have made on the date
hereof all representations and warranties made by such Employee, modified, if
necessary, to reflect the nature of the undersigned as a trust, estate or other
entity.

 

Name:

 

 

 

 

 

Address for Notices:

 

With copies to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Date:

 

 

 

 

10